ACCEPTED
                                       08-22-00016-CV    Print or Print to SAVE AS PDF.                                                 08-22-00016-CV
                                                                                                                            EIGHTH COURT OF APPEALS
                                                                                                                                       EL PASO, TEXAS
Appellate Docket Number: 08-22-00016-CV                                                                                               1/18/2022 5:45 PM
                                                                                                                                 ELIZABETH G. FLORES
     Appellate Case Style: In the Matter of the Marriage of Spencer Harrison Cote and Dawn                           Jannise Cote                CLERK
                      Vs. and in the Interest of K.G.C., a Child
Companion
  Case(s):
Amended/Corrected Statement                                                              FILED IN
                                       DOCKETING STATEMENT (Civil)8th EL
                                                                      COURT OF APPEALS
                                                                         PASO, TEXAS
                                       Appellate Court: 8th Court of Appeals            1/18/2022 5:45:04 PM
                      (to be filed in the court of appeals upon perfection of appeal under TRAP 32)
                                                                                        ELIZABETH   G. FLORES
                                                                                                                          Clerk
NOTE: Because space for additional parties / attorneys is limited on this form, you can include the information on a separate document. As per TRAP
32.1 and 9.4, please include party’s name and the name, address, email address, telephone number, fax number, if any, and State Bar Number of the
party’s lead counsel. If the party is not represented by an attorney, that party’s name, address, telephone number, fax number should be provided.

I. Appellant                                                              II. Appellant Attorney(s) - Continued
       Person     Organization                                                Lead Attorney                     Retained Attorney
Name: Dawn Jannise Cote                                                   Name: Rick Davis
        Pro Se                                                            Bar No. 05539100
If Pro Se Party, enter the following information:                         Firm/Agency: Rick Davis & Associates
Address: 708 San Benito Drive                                             Address 1: 504 E. 27th Streeet
City/State/Zip: College Station, Texas 77845                              Address 2:
Tel. (979) 219-5397       Ext.           Fax:                             City/State/Zip: Bryan, Texas 77803
Email: rdavis@attorneyrickdavis.com                                       Tel. (979) 779-4357        Ext.           Fax: (888) 435-4080
II. Appellant Attorney(s)                                                 Email: rdavis@attorneyrickdavis.com
   Lead Attorney                    Select                                    Lead Attorney                     Select
Name:                                                                     Name:
Bar No.                                                                   Bar No.
Firm/Agency:                                                              Firm/Agency:
Address 1:                                                                Address 1:
Address 2:                                                                Address 2:
City/State/Zip:                                                           City/State/Zip:
Tel.                      Ext.           Fax:                             Tel.                       Ext.           Fax:
Email:                                                                    Email:
   Lead Attorney                    Select                                    Lead Attorney                    Select
Name:                                                                     Name:
Bar No.                                                                   Bar No.
Firm/Agency:                                                              Firm/Agency:
Address 1:                                                                Address 1:
Address 2:                                                                Address 2:
City/State/Zip:                                                           City/State/Zip:
Tel.                      Ext.           Fax:                             Tel.                       Ext.           Fax:
Email:                                                                    Email:

                                                                   Page 1 of 8
III. Appellee                                             IV. Appellee Attorney(s) - Continued
       Person     Organization                                Lead Attorney              Retained Attorney
Name: Spencer Harrison Cote                               Name: Andrew Neven Speer
        Pro Se                                            Bar No. 24098457
If Pro Se Party, enter the following information:         Firm/Agency: Walters Gilbreath, PLLC
Address: 3002 Pierre                                      Address 1: 3811 Turtle Creek Blvd.
City/State/Zip: College Station, Texas 77845              Address 2: Suite 1000
Tel. (979) 229-3204     Ext.        Fax:                  City/State/Zip: Dallas, Texas 75219
Email: andrew.speer@waltersgilbreath.com                  Tel. (469) 755-3283     Ext.          Fax: (713) 300-3951
IV. Appellee Attorney(s)                                  Email: andrew.speer@waltersgilbreath.com
   Lead Attorney                 Select

Name:                                                         Lead Attorney               Retained Attorney

Bar No.                                                   Name: Brian D. Walters
Firm/Agency:                                              Bar No. 00797619
Address 1:                                                Firm/Agency: Walters Gilbreath, PLLC
Address 2:                                                Address 1: 3811 Turtle Creek Blvd.
City/State/Zip:                                           Address 2: Suite 1000
Tel.                    Ext.        Fax:                  City/State/Zip: Dallas, Texas 75219
Email:                                                    Tel. (469) 755-3283     Ext.          Fax: (713) 300-3951
                                                          Email: service@waltersgilbreath.com
   Lead Attorney                 Select

Name:                                                         Lead Attorney              Select

Bar No.                                                   Name:
Firm/Agency:                                              Bar No.
Address 1:                                                Firm/Agency:
Address 2:                                                Address 1:
City/State/Zip:                                           Address 2:
Tel.                    Ext.        Fax:                  City/State/Zip:
Email:                                                    Tel.                    Ext.          Fax:
                                                          Email:




                                                    Page 2 of 8
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject matter or type of case): Divorce
Date Order or Judgment signed: 11/18/2021                         Type of Judgment: Bench Trial
Date Notice of Appeal filed in Trial Court: 12/17/2021
    If mailed to the Trial Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:            Yes        No
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):              Yes         No
    If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                     Yes         No
Permissive? (See TRAP 28.3):          Yes        No
    If yes, please specify statutory or other basis for such status:



Agreed? (See TRAP 28.2):           Yes      No
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?                 Yes   No
    If yes, please specify statutory or other basis for such status:



Does this case involve an amount under $100,000?                         Yes          No
Judgment or Order disposes of all parties and issues?                    Yes          No
Appeal from final judgment?                                              Yes          No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         Yes   No


VI. Actions Extending Time To Perfect Appeal
Motion for New Trial:                    Yes     No             If yes, date filed:
Motion to Modify Judgment:               Yes     No             If yes, date filed: 12/17/2021
Request for Findings of Fact and Conclusions of Law:
                                         Yes     No             If yes, date filed:
Motion to Reinstate:                     Yes     No             If yes, date filed:
Motion under TRCP 306a:                  Yes     No             If yes, date filed:
Other:                                   Yes     No
    If Other, please specify:


                                                                 Page 3 of 8
VII. Indigency of Party (Attach file stamped copy of Statement and copy of the trial court order.)
Was Statement of Inability to Pay Court Costs filed in the trial court?               Yes      No
    If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?                       Yes      No
If yes, you must also complete and file the Challenge to Constitutionality of
a State Statute form. If yes, date filed:                                              Yes      No
Was there any hearing on appellant’s ability to afford court costs?
    Hearing Date:                                                                      Yes      No
Did trial court sign an order under Texas Rule of Civil Procedure 145?
   Date of Order:
    If yes, trial court finding:     Challenge Sustained         Overruled
VIII. Bankruptcy
Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?
         Yes      No
    If yes, please attach a copy of the petition.
    Date bankruptcy filed:
    Bankruptcy Case Number:

IX. Trial Court and Record
Court: 85th Judicial District Court                            Clerk’s Record
County: Brazos County                                          Trial Court Clerk: ✔ District           County
Trial Court Docket No. (Cause No.):                            Was Clerk’s record requested? ✔ Yes              No
   21-000669-CVD-85
                                                                   If yes, date requested: 01/18/2022
Trial Court Judge (who tried or disposed of the case):             If no, date it will be requested:
    Name: Wendy Wood Hencerling
                                                               Were payment arrangements made with clerk?
    Address 1: 300 East 26th Street
                                                                       Yes ✔ No          Indigent
    Address 2: Suite 2300
                                                               (Note: No request required under TRAP 34.5(a),(b).)
    City/State/Zip: Bryan, Texas 77803
    Tel. (979) 361-4683 Ext.           Fax: (979) 361-4684
    Email: dreed@brazoscountytx.gov




                                                         Page 4 of 8
IX. Trial Court and Record - Continued
Reporter’s or Recorder’s Record
Is there a Reporter’s Record?         Yes     No
Was Reporter’s Record requested?            Yes    No
       If yes, date requested: 01/18/2022
       If no, date it will be requested:
Was the Reporter’s Record electronically recorded?          Yes       No
Were payment arrangements made with the court reporter/court recorder?             Yes       No       Indigent


   Court Reporter          Court Recorder                         Court Reporter          Court Recorder
   Official                Substitute                             Official                Substitute
Name: Debbie Reed - Court Coordinator                        Name:
Address 1: 300 East 26th Street                              Address 1:
Address 2: Suite #2300                                       Address 2:
City/State/Zip: Bryan, Texas 77803                           City/State/Zip:
Tel. (979) 361-4683 Ext.          Fax: (979) 361-4684        Tel.                  Ext.        Fax:
Email: dreed@brazoscountytx.gov                              Email:


X. Supersedeas Bond
Supersedeas bond filed?        Yes     No
   If yes, date filed:
   If no, will file?     Yes     No

XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?       Yes     No
   If yes, briefly state the basis for your request:




                                                       Page 5 of 8
XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
XV. Signature

                                                                        01/18/2022
Signature of counsel (or Pro Se Party)                                Date

Andrew N. Speer                                                         24098457
Printed Name                                                          State Bar No.


Electronic Signature (Optional)                                       Name

XVI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows on:


Signature of counsel (or Pro Se Party)                                Electronic
                                                                       /s/ YourSignature
                                                                                 Name (Optional)
  24098457
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.

                                                            Page 6 of 8
Please enter the following for each person served:
Date Served: 01/18/2022                                          Date Served:
Manner Served: eServe                                            Manner Served: Select
Name: Rick Davis                                                 Name:
Bar No. 05539100                                                 Bar No.
Firm/Agency: Rick Davis & Associates                             Firm/Agency:
Address 1: 504 East 27th Street                                  Address 1:
Address 2:                                                       Address 2:
City/State/Zip: Bryan, Texas 77803                               City/State/Zip:
Tel. (979) 779-4357   Ext.           Fax: (888) 435-4080         Tel.                Ext.   Fax:
Email: rdavis@attorneyrickdavis.com                              Email:
Party: Appellant - Dawn Jannise Cote                             Party:

Date Served:                                                     Date Served:
Manner Served: Select                                            Manner Served: Select
Name:                                                            Name:
Bar No.                                                          Bar No.
Firm/Agency:                                                     Firm/Agency:
Address 1:                                                       Address 1:
Address 2:                                                       Address 2:
City/State/Zip:                                                  City/State/Zip:
Tel.                  Ext.           Fax:                        Tel.                Ext.   Fax:
Email:                                                           Email:
Party:                                                           Party:

Date Served:
Manner Served: Select
Name:
Bar No.
Firm/Agency:
Address 1:
Address 2:
City/State/Zip:
Tel.                  Ext.           Fax:
Email:
Party:




                                                           Page 7 of 8
Please enter the following for each person served that is not an attorney for a party:
Date Served:                                           Date Served:
Manner Served: Select                                  Manner Served: Select
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.                    Ext.                           Tel.                    Ext.
Fax:                                                   Fax:
Email:                                                 Email:

Date Served:                                           Date Served:
Manner Served: Select                                  Manner Served: Select
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.                    Ext.                           Tel.                    Ext.
Fax:                                                   Fax:
Email:                                                 Email:

Date Served:                                           Date Served:
Manner Served: Select                                  Manner Served: Select
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.                    Ext.                           Tel.                    Ext.
Fax:                                                   Fax:
Email:                                                 Email:



                                        Print or Print to SAVE AS PDF.




                                                 Page 8 of 8
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Andrew Speer on behalf of Andrew Speer
Bar No. 24098457
andrew.speer@waltersgilbreath.com
Envelope ID: 60924269
Status as of 1/19/2022 9:54 AM MST

Associated Case Party: SpencerHarrisonCote

Name              BarNumber Email                                  TimestampSubmitted Status

Brian D.Walters                service@waltersgilbreath.com        1/18/2022 5:45:04 PM   SENT

Andrew N.Speer                 andrew.speer@waltersgilbreath.com   1/18/2022 5:45:04 PM   SENT

Elyse Norman                   elyse.norman@waltersgilbreath.com   1/18/2022 5:45:04 PM   SENT



Case Contacts

Name              BarNumber   Email                           TimestampSubmitted Status

Youca Canales                 ycanales@attorneyrickdavis.com 1/18/2022 5:45:04 PM      SENT



Associated Case Party: DawnJanniseCote

Name         BarNumber   Email                         TimestampSubmitted     Status

Rick Davis               rdavis@attorneyrickdavis.com 1/18/2022 5:45:04 PM    SENT